Exhibit 10.14

 

SPESCOM SOFTWARE LIMITED

(Registered number 2253256)

(the “Company”)

 

To: Absa Bank Limited

(the “Bank”)

 

9th November 2005

 

Dear Sirs

 

Facility Letter dated 17 April 2000 (and entered into by Spescom Limited (a
company incorporated under the laws of the Republic of South Africa with
registered number 1987/001083/06) (the “Borrower”) on 18 April 2000) between the
Borrower and the Bank as amended and restated by the First Supplemental
Agreement dated 31 May 2002 between the Borrower and the Bank (the “Facility
Letter”).

 

1              We refer to the Facility Letter. Terms and expressions defined or
used in the Facility Letter shall, unless the context otherwise requires, bear
the same meanings in this letter.

 

2              We also refer to the Guarantee and Indemnity dated 31 May 2002
(the “Guarantee”) entered into by the Borrower in favour of the Bank.

 

3              The Facility Letter is to be the subject of amendment and
restatement in accordance with the terms of a second supplemental agreement (the
“Second Supplemental Agreement”) to be entered into on or about the date of this
letter between the Bank and the Borrower.

 

4              We, the Company, acknowledge, confirm and agree that:

 

(a)           we have not given notice to the Bank to determine the Guarantee
under Clause 3 of the Guarantee;

 

(b)           the Guarantee continues in full force and effect in accordance
with its terms and guarantees all present and future obligations and liabilities
which are for the time being (whether actual or contingent and whether owed
jointly or severally or in any other capacity whatsoever) due, owing or incurred
by the Borrower or any Subsidiary (as defined in the Guarantee) to the Bank on
any account whatsoever; and

 

(c)           the amendments made to the Facility Letter by the Second
Supplemental Agreement and the entry into of the Second Supplemental Agreement
shall not affect the legality, validity or binding nature of our obligations
under the Guarantee.

 

5              Each representation and warranty contained in the Guarantee, if
any, remains true and correct in all respects and is deemed to be repeated as at
the date hereof and the Effective Date (as defined in the Second Supplemental
Agreement) and we confirm that we are in compliance with all of our other
obligations contained in the Guarantee.

 

6              This letter is designated a Finance Document executed pursuant to
the Facility Letter.

 

1

--------------------------------------------------------------------------------


 

7              Clause 29 of the Guarantee shall be deemed incorporated in this
letter but as if references to the Guarantee were references to this letter.

 

6              Unless the right of enforcement is expressly granted, it is not
intended that a third party should have the right to enforce a provision of this
letter pursuant to the Contracts (Rights of Third Parties) Act 1999. The parties
hereto may rescind or vary this letter without the consent of a third party to
whom an express right to enforce any of its terms has been provided.

 

Please countersign below to confirm your agreement to these terms.

 

This letter is executed and delivered as a deed, notwithstanding the fact that
the Bank may sign under hand, on the date first above written.

 

Executed and delivered as a deed by

Spescom Software Limited

acting by:

 

 

Director:

/s/  John W. Low

 

Print Full Name:

John W. Low

 

Director:

/s/  Ben Martin

 

Print Full Name:

Ben Martin

 

Being a person(s) who, in accordance with the laws of that territory, is acting
under the authority of that company.

 

We agree the above

 

For and on behalf of

ABSA Bank Limited

 

Date:

 

November 9th 2005

 

2

--------------------------------------------------------------------------------